Title: From George Washington to John Gill, 13 October 1799
From: Washington, George
To: Gill, John



Sir,
Mount Vernon 13th Oct. 1799

Your letter of the 28th Ulto came duly to hand, and I have sent my Manager, Mr Anderson, twice to Alexandria to receive from you, some explanation of your meaning respecting it.
If it be, to pay the Rents that are due, up to June last, according to contract, I shall consent to cancel the bargain wch you entered into for my Land on Difficult run; although it is not a usual practice with me to make, & unmake bargains; and notwithstanding I had ⟨several⟩ reasons to believe (immediately after granting you a Lease for it) that I could have obtained five guineas an Acre for it. Before it was engaged to you, I had been offered ⟨fif⟩teen hundred pounds Cash, a thousand of which down; and that, the Person who keeps the Tavern at the bridge would have given more.

That you have done nothing with the Land, and that the purchase of it has not answered your expectation, is no argument for cancelling the bargain; for with equal propriety, if by any adventitious circumstance the price had rose to ten guineas an Acre, I might have made a similar proposal to you.
The contract was of your own seeking; you, no doubt, thought you saw a profit ⟨arising to⟩ yourself from it; immediately after it was made I had (as observed before) good reason to believe I could have obtained more; now property of all kinds has declined in value; But the bargain, you must be sensible, is binding; and although there ⟨may be⟩ nothing on the Premises on which to ⟨make⟩ distress for the Rents I am not, thereby deprived of another resort, neither of which is not my wish.
If it is inconvenient for you to pay money, I will (understanding that you have brought in a Cargo of Goods) receive such articles thereof in payment, as ⟨are sui⟩table for cloathing my Negros. I am Sir—Your Most Obedt Ser.

Go: Washington

